Citation Nr: 0506371	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Timeliness of a substantive appeal from a September 1998 
rating decision denying service connection for a low back 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
April 1951 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The issues 
on appeal were originally before the Board in June 2001 when 
they were denied.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter," the Court").  In a January 2003 
Order, the Court vacated the June 2001 Board decision and 
remanded the case to the Board consistent with a December 
2002 Joint Motion for Remand and to Stay Proceedings.  The 
issues on appeal were again before the Board in September 
2003 at which time they were remanded to cure a procedural 
defect.  

The veteran testified at a Board videoconference in October 
2004.  


FINDINGS OF FACT

1.  The RO issued a rating decision on September 22, 1998, 
denying service connection for a low back condition on the 
grounds that new and material evidence had not been submitted 
to reopen the claim; the veteran was notified of the 
foregoing by RO letter dated September 23, 1998; a notice of 
disagreement was received from the veteran on October 9, 1998 
and a statement of the case was issued on August 10, 1999.

2.  A timely substantive appeal was not received to complete 
an appeal from the September 1998 rating decision. 

3.  Certain evidence received since the September 1998 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim to 
have incurred a low back condition during his active service.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision which denied 
entitlement to service connection for low back disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.202, 20.302, 20.303 (2004).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for low 
back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for a low back 
disability as well as the criteria required for the timely 
perfection of an appeal.  The discussions in the rating 
decision, statement of the case, supplemental statements of 
the case and correspondence from the RO have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, a letter dated 
in November 2003 effectively furnished notice to the veteran 
of the types of evidence necessary to substantiate his claims 
as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the November 2003 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

Timeliness of Appeal

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202.  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303 (2003).  The Court has held that, 
if the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In a September 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for a low back 
disability.  The veteran was informed of this decision by 
letter dated September 23, 1998.  A notice of disagreement 
was timely received in October 1998, thus initiating an 
appeal.  At that point, the burden passed to the RO to take 
appropriate action pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case.  On August 10, 1999, the 
RO issued a document which was titled as a statement of the 
case.  This document indicates that the RO found that new and 
material evidence had been submitted by the veteran to reopen 
his claim of entitlement to service connection for a low back 
disability.  The RO then denied the claim on the merits.  

An Appeal to Board of Veterans' Appeals (VA Form 9) was date-
stamped as received at the RO on December 13, 1999, with an 
accompanying letter (over 20 pages with attachments) from the 
veteran's then representative.  By letter dated in February 
2000, the RO advised the veteran that the written 
communications received in December 1999 could not be 
accepted as a timely substantive appeal because they were 
received beyond the time frame for filing a timely 
substantive appeal.  The present appeal ensued, and the Board 
must now determine whether a timely substantive appeal was 
received to complete an appeal from the September 1998 rating 
decision. 

The veteran's current representative argues that there was an 
implicit request for an extension of time to file a timely 
substantive appeal.  Specifically, the representative points 
to an August 12, 1999, letter from the prior representative 
asking for copies of certain records.  It is argued that 
because it was not known how much time it would take the RO 
to furnish such records, it should be held that an additional 
60-day period was granted for the veteran to file a 
substantive appeal.  However, the Board is unable to agree 
with this argument.  The August 12, 1999, letter made no 
mention whatsoever of any request for an extension of time to 
file a substantive appeal.  The prior representative merely 
indicated that he had just received the statement of the case 
and needed a copy of the veteran's file to be able to "write 
a valid appeal to BVA."  There was no express request for an 
extension.  Moreover, the record shows that the requested 
copies of the veteran's records were sent to the 
representative on September 1, 1999.  It therefore appears 
that the RO's response to the request for records was prompt.  
There was no unreasonable delay which might arguably warrant 
a finding of an implicit extension.  Even if the Board were 
to find that the 60-day period to file a substantive appeal 
after issuance of a statement of the case did not start to 
run until the requested records were furnished on September 
1, 1999, the VA Form 9 received on December 13, 1999, would 
still be untimely.  

The December 2002 Joint Motion indicates that the Board 
should consider whether a written communication faxed to the 
RO in April 1999 constituted a timely substantive appeal even 
though it was received prior to issuance of the statement of 
the case.  The Joint Motion cites to the case of Archbold v. 
Brown, 9 Vet.App. 124 (1996).  

The express wording of 38 U.S.C.A. § 7105(a) states that 
"appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished..."  It appears that the 
Court has found in Archbold that issuance of an SOC is not an 
absolute requirement for acceptance of a substantive appeal.  
See Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  However, 
the Board believes that the facts of the present case are 
distinguishable from those presented to the case in Archbold.  
None of the special circumstances identified by the Court in 
Archbold appear to be present here.  In the present case, the 
RO promptly advised the veteran that the communication 
received in December 1999 could not be accepted as a timely 
substantive appeal.  Moreover, the December 1999 
communication was not accepted and reviewed directly by the 
Board, thus creating a possible waiver situation.  See Beyrle 
v. Brown, 9 Vet. App. 24, 27-28 (1996).  Further, because it 
was not received by the Board, there was no action required 
by the Board to notify the veteran if the statement was not 
sufficient to constitute an appeal.  See Archbold, 9 Vet. 
App. at 132.  The present case is not one where the appellant 
was misled by either the RO or the Board into believing that 
a timely appeal had been completed from the September 1998 
rating decision.  The Board finds that even assuming that 
there were communications received prior to the statement of 
the case which otherwise meet the criteria set forth in 38 
C.F.R. § 20.202, the exception to the statutorily mandated 
sequence of filing a substantive appeal which the Court 
appears to have set forth in Archbold does not apply under 
the circumstances of the present appeal.  The Board finds the 
clear language of 38 U.S.C.A. § 7105 controlling in this 
case. 

The veteran and his representative have also argued that the 
August 1999 statement of the case was, in fact, not a 
statement of the case, but a rating decision.  They note that 
the findings in the August 1999 statement of the case were 
different from the September 1998 rating decision.  In 
September 1998, the RO found that no new and material 
evidence had been submitted.  The August 1999 statement of 
the case indicates that, at that time, the RO found that new 
and material evidence had been submitted, but the claim was 
still denied upon de novo review.  

The Board notes the veteran is correct in pointing out that 
the August 1999 statement of the case was different from the 
September 1998 rating decision in finding that new and 
material evidence had been submitted.  The Board finds, 
however, there was no statutory prohibition against the RO's 
action.  The statement of the case was not a new decision, 
but exactly what it was labeled, a statement of the case.  
The law provides that, when a notice of disagreement is 
timely filed, the RO must reexamine the claim and determine 
if additional review or development is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO must prepare a statement of the case pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative.  38 
C.F.R. § 19.26.  The Board notes this regulation directs the 
RO to reexamine a claim after receipt of a notice of 
disagreement, but prior to issuance of a statement of the 
case, which the RO did.  The Board's finds the context of 
this regulation is such that it is contemplated that there 
would be differences between the original determination which 
gave rise to the notice of disagreement and the subsequent 
statement of the case based on the required re-examination of 
the case performed by the RO.  

In sum, the Board finds that no timely substantive appeal was 
received to complete an appeal from the September 1998 rating 
decision.  That decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  

Low Back Disability

Although the September 1998 rating decision is final, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  A July 2004 supplemental statement of the case 
indicates that the RO has determined that new and material 
evidence has been received to reopen the claim.  
Nevertheless, the Board is not bound by that determination 
and must nevertheless consider whether new and material 
evidence has been received.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  However, the amended version is 
only applicable to claims filed on or after August 29, 2001.  
The change in the regulation therefore does not impact the 
present case as the veteran's current attempt to reopen the 
claim of entitlement to service connection for a low back 
disability prior to August 29, 2001.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 

Additional Navy records have been received showing a back 
injury in 1951.  Moreover, in January 2005, the veteran's 
representative submitted additional evidence to the Board.  
Specifically, January 2005 medical opinion letters from Frank 
A. Graf, M.D. and Robert N. Phelps, Jr., M.D. were received.  
These letters include medical opinions regarding the 
relationship between the veteran's current back disability 
and the veteran's period of active duty service.  The 
credibility of the evidence, although not the weigh to be 
afforded such evidence, is to be presumed for purposes of the 
new and material evidence analysis.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

It is readily clear that the above new evidence is of such 
significance that it should be considered to fairly decide 
the merits of the claim.  The evidence is new and material, 
and the veteran's claim of service connection for low back 
disability is reopened.  


ORDER

A timely substantive appeal was not received to complete an 
appeal from the September 1998 rating decision which denied 
the underlying claim of service connection for low back 
disability, and the September 1998 rating decision is final.  
To this extent, the appeal is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for low 
back disability.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
section of this decision.   


REMAND

As noted earlier, additional medical evidence was received 
from the veteran's representative in January 2005.  This new 
evidence has not been reviewed by the RO, and there is no 
waiver of the veteran's right to preliminary RO review of the 
new evidence.  Under the circumstances, the case must be 
returned to the RO for preliminary RO review of the new 
evidence.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should review the claims files, to 
include all evidence received since the 
most recent statement of the case, and 
determine if entitlement to service 
connection for low back disability is 
warranted under a merits analysis.  If 
the benefit remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


